Citation Nr: 0415534	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-14 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to October 
1947.  He died in November 1971, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO decision which found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.

In a separate matter, an April 2004 RO decision found that 
there was no clear and unmistakable error in the veteran's 
lifetime ratings as might render his widow eligible for 
Dependency and Indemnity Compensation under the provisions of 
38 U.S.C. § 1318.  Such matter has not been appealed and is 
not before the Board at this time.


FINDINGS OF FACT

1.  A claim for service connection for the cause of the 
veteran's death was denied in a November 1972 Board decision.  

2.  Evidence received since the November 1972 Board decision 
is cumulative or redundant of evidence previously considered, 
and it does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim for service connection for the cause of the 
veteran's death, and the November 1972 Board decision remains 
final. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that new and material evidence has 
been submitted to reopen a previously denied claim for 
service connection for the cause of the veteran's death.  
Through correspondence, the rating decision, and the 
statement of the case, she has been notified with regard to 
the evidence necessary to substantiate her claim, and of her 
and the VA's respective duties to obtain evidence.  In May 
2002, in response to an RO letter earlier that month, the 
appellant indicated that she had no additional information to 
submit, as the veteran died years ago and all the doctors who 
treated him were deceased.  The Board notes that the VA has 
no duty to obtain a medical opinion in an application to 
reopen a previously denied claim.  Under the circumstances, 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.    

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be rebuttably presumed for 
certain chronic diseases, such as heart disease, which are 
manifest to a compensable degree within the year after active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, ,1137; 38 C.F.R. 
§§ 3.307, 3.309.

For service connection for the cause of a veteran's death, 
the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In the present case, a claim for service connection for the 
cause of the veteran's death was previously denied in a 
decision by the Board in November 1972.  The November 1972 
Board decision is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  This new 
regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  This latest definition of new 
and material evidence applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001; 
thus it applies to the instant application to reopen, which 
was filed at the RO in April 2002.  66 Fed. Reg. 45620 
(2001).  

At the time of the Board's November 1972 decision, the 
evidence showed that the veteran served on active duty from 
August 1944 to October 1947.  He was wounded in action in 
service, sustaining injuries to his left leg and right hand.  
At the time of his death many year later, he was service-
connected for the following conditions: residuals of injury 
to the right hand with amputation of four fingers, rated 60 
percent disabling; residuals of injury to the left leg, rated 
as 40 percent disabling; and left leg osteomyelitis, rated 0 
percent disabling.  A combined compensation rating of 80 
percent was assigned.  

Evidence at the time of the 1972 Board decision showed no 
heart disorder during service or for many years later.  The 
veteran's death certificate revealed that he died in November 
1971, and the certificate lists the immediate cause of death 
as sinus arrest, due to or as a consequence of myocardial 
infarction.  In simple terms, the veteran died of a heart 
attack.

In denying the claim in 1972, the Board concluded that the 
veteran's fatal heart disorder was not incurred in or 
aggravated by his military service, and that his established 
service-connected disabilities did not contribute to his 
death.    

Since the 1972 Board decision, no medical evidence has been 
submitted which might show that the veteran's fatal heart 
disorder should be deemed service-connected or that the 
service-connected disabilities contributed to his death.    

In support of her application to reopen the claim, the 
appellant asserts that the veteran's service-connected leg 
problems led to a sedentary lifestyle, which in turn 
contributed to the heart disorder which caused his death.   
This contention is cumulative or redundant of her prior 
allegation, and thus not new evidence.  Vargas-Gonzales v. 
West, 12 Vet. App. 321 (1999).  Moreover, it is not competent 
or material evidence since, as a layman, the appellant does 
not have competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espirutu v. Derwinski, 
2 Vet. App. 492 (1992).  It is not material evidence since it 
does not raise a reasonabe possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the November 1972 Board decision which 
denied the claim for service connection for the cause of the 
veteran's death.  Thus, the Board's November 1972 decision 
remains final.


ORDER

The application to reopen the claim for service connection 
for the cause of the veteran's death is denied.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



